DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
Correction of the following is required: “other symbol start positions … are not saved”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim recites “other symbol start positions of other symbol outputs of the other unit of decompressed data are not saved”. The specification fails to properly disclose such a limitation. The Applicant specification paragraph [0032] does disclose “this symbol start is not reported to memory” but not “other symbol start positions of other symbol outputs of the other unit of decompressed data are not saved” as claimed. 
The [Applicant 0032] makes a distinction between saving the symbol start position and reporting it to memory, as supported by “one first symbol start is saved and reported to memory”. E.g., in the case where the symbol start is not reported to memory, it is in fact previously saved, but is not reported to memory because it is not the first symbol start. As the specification does not provide a definition for “reported to memory”, it is not clear how it differs from saving, other than it is different.
There is insufficient support for this term and its use in the specification making the use of such a limitation indefinite. 
According to MPEP 608.01(o),
“The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import; and in mechanical cases, it should be identified in the descriptive portion of the specification by reference to the drawing, designating the part or parts therein to which the term applies…Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification…The use of a confusing variety of terms for the same thing should not be permitted…While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103.”  

The terms used in the claims are different from what is in the specification making it unclear what and where support for certain claim limitations are in the specification. It is suggested to amend the specification or claims to make the language consistent with each other to show clear support for the claimed limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Giamei (US 10630312 B1), farther in view of Myouga (US 9047959 B1), and farther in view of Walmsley (US 20050210179 A1).

    PNG
    media_image1.png
    364
    80
    media_image1.png
    Greyscale
Claim 1. (Currently Amended) A computer program product for facilitating processing within a computing environment, the computer program product comprising: 
at least one computer readable storage medium readable by at least one processing circuit and storing instructions for performing a method comprising: 
writing one or more units of decompressed data of a plurality of units of decompressed data to a target location for subsequent writing to memory, the plurality of units of decompressed data including a plurality of symbol outputs and having associated therewith a plurality of decompression headers, wherein a decompression header of the plurality of decompression headers includes information relating to decompression of data of a unit of decompressed data of the plurality of units of decompressed data; 
selecting decompression headers to be saved, the one or more select decompression headers being fewer than the plurality of decompression headers associated with the plurality of units of decompressed data: 
saving at least a portion of the one or more selected decompression headers, the at least a portion of the one or more selected decompression headers including a selected decompression header of a selected unit of decompressed data of the one or more units of decompressed data written to their target location, wherein the selected decompression header to be saved is a decompression header corresponding to a last decompressed symbol written to memory;
determining that the subsequent writing to memory of at least a portion of another unit of decompressed data of the plurality of units of decompressed data to be written to the target location is to be stalled, the other unit of decompressed data comprising one or more symbol outputs of the plurality of symbol outputs; 
determining a symbol start position of a selected symbol output of the one or more symbol outputs of the other unit of decompressed data, the symbol start position being at any position within the other unit of decompressed data and representing a start position of a first decompressed symbol of the other unit of decompressed data; and 
providing the symbol start position and the selected decompression header to a component of the computing environment, wherein at least the selected decompression header is to be used for the subsequent writing of the other unit of decompressed data from the target location to memory.

Referring to claims 1, 11, 16, and taking claim 1 as exemplary, Giamei teaches a computer program product for facilitating processing within a computing environment, the computer program product comprising: 
at least one computer readable storage medium readable by at least one processing circuit and storing instructions for performing a method comprising: ([Giamei, Col. 62 lines 1-4] a memory; and a general-purpose processor coupled to the memory, wherein the computer system is configured to perform a method)
writing one or more units of decompressed data of a plurality of units of decompressed data to a target location for subsequent writing to memory, the plurality of units of decompressed data including a plurality of symbol outputs and having associated therewith a plurality of decompression headers, wherein a decompression header of the plurality of decompression headers includes information relating to decompression of data of a unit of decompressed data of the plurality of units of decompressed data; ([Giamei, Col. 41 lines 21-44] When the HBT (history buffer type) is in-line, storage updates to the first operand location also constitute updates to the resulting history ([Giamei, Col. 5 lines 9-11] the history is a contiguous number of bytes in memory, which can be as large as, for instance, 32 K-bytes). The updated first operand address and updated HL (History Length) specify the updated location and updated length of the resulting history. When the HBT is circular, storage updates to the third operand location are performed when the history is updated. The third operand address, updated HO (History Offset), and updated HL specify the updated location and updated length of the resulting history.
As examples, FIGS. 16A-16C illustrate examples of the location of an in-line history buffer with respect to the first operand before and after multiple executions of a DEFLATE Conversion Call instruction with the DFLTCC-XPND function specified, as well as in-line history specified, when each execution ends with partial completion. History length (HL) 385 is modified during the operation. For instance, FIG. 16A depicts one example of the in-line history prior to DFLTCC-XPND execution number 1; FIG. 16B depicts an example of the in-line history before DFLTCC-XPND execution number 2 and after execution number 1; and FIG. 16C depicts an example of the in-line history after DFLTCC-XPND execution number 2. The explanation provided in FIG. 16C also applies to FIGS. 16A-16B.)
selected decompression headers to be saved, the one or more select decompression headers ([Applicant 0010] e.g., information regarding type of decompression and/or other information) ([Giamei, Col. 42 lines 40-45] When the BTYPE is 01 binary, the block contains compressed data symbols that were generated using a fixed-Huffman table (FHT). The FHT is defined by the DEFLATE standard and is not part of the block. FIG. 7, as described herein, illustrates one example of a block with BTYPE equal 01 binary. Subsequent to interpreting the block header, compressed data symbols are decoded in the order in which they appear in the block.)
wherein the selected decompression header to be saved is a decompression header corresponding to a last decompressed symbol written to memory; ([Giamei, Col. 28 lines 21-57, Col. 32 line 36-Col 33 line 23, Col. 43 lines 32-54 (208,231-2)] Describes the header identifying (corresponding to) the last block of data/ symbol as it is stored.)
determining that the subsequent writing to memory of at least a portion of another unit of decompressed data of the plurality of units of decompressed data to be written to the target location is to be stalled ([Applicant 0013] temporarily stopped or interrupted), the other unit of decompressed data comprising one or more symbol outputs ([Applicant 0025] symbols include a pointer and a length of a duplicate string which describe the location and length of the duplicate string, which was previously processed, in relationship to the current location of data being processed) of the plurality of symbol outputs; ([Giamei, Col. 42 lines 15-25] The number of bytes stored to the first operand location during execution of the instruction. Stores made to the range of bytes just described are subject to store-type access exceptions, PER (program event recording) storage-alteration events, and setting change bits. Stores which do not modify the contents of storage locations and are not necessary, may be made to bytes in the third operand location which are not included in the range just described. Stores to such locations are also subject to store-type access exceptions, PER storage-alteration events, and setting change bits. [Giamei, Col. 48 lines 32-40] When a DFLTCC-CMPR or DFLTCC-XPND function is being executed and an access exception is due to be recognized for the first or second operand, the result is that either the exception is recognized, or the operation ends with partial completion and condition code, e.g., 3 is set. If condition code 3 is set, the exception will be recognized when the instruction is executed again to continue processing the same operands and the exception condition still exists.)
determining a symbol start position of a selected symbol output of the one or more symbol outputs of the other unit of decompressed data, ([Giamei, Col. 42 lines 47-53] Bytes of the block are processed from, e.g., left to right and bits within each byte of the block are processed from, e.g., right to left. In one example, each symbol is completely processed prior to processing the next symbol in the block. Each symbol which is not the end-of-block (EOB) symbol represents a literal value or a pointer to a substring previously decoded in the history buffer.)
providing the symbol start position and the selected decompression header to a component of the computing environment, wherein at least the selected decompression header is to be used for the subsequent writing of the other unit of decompressed data from the target location to memory. ([Giamei, Col. 5 lines 1-7] descriptions for compressed data symbols which represent duplicate strings in the original form of the data (in the uncompressed form of the data). Such symbols include a pointer and a length of a duplicate string which describe the location and length of the duplicate string, which was previously processed, in relationship to the current location of data being processed. [Giamei, Col. 13 lines 25-40] The contents of bit positions 0-63 of general registers 1, R.sub.1, R.sub.2, and R.sub.3 constitute the addresses of the parameter block, first operand, second operand, and circular history buffer, respectively. Bits 0-63 of the updated first operand and second operand addresses replace the corresponding bits in general registers R.sub.1 and R.sub.2, respectively. Carries out of bit position 0 of the updated addresses are ignored. The contents of bit positions 0-63 of general registers R.sub.1+1 and R.sub.2+1 form 64-bit unsigned binary integers which specify the number of bytes in the first and second operands, respectively. Bits 0-63 of the updated first operand and second operand lengths replace the corresponding bits in general registers R.sub.1+1 and R.sub.2+1, respectively.)
Giamei teaches the selection of decompression headers, but does not explicitly teach selecting fewer headers than the plurality of headers. 
Myouga teaches being fewer than the plurality of decompression headers associated with the plurality of units of decompressed data: ([Myouga Col 6 lines 8-13] The host interface controller 2 receives a write command and data transferred by the host 7 and stores the data in the receive FIFO 20 (block 100). The host interface controller 2 determines the current LBA added to the header of each data packet and the number of data packets (the number of sectors transferred) (block 101).) (Myouga describes a buffer using a FIFO structure, where the data along with its associated header, or part of a header (address), is selected and stored, one at a time, thus being fewer than the total amount of headers. Similarly, the headers exit the buffer in FIFO manner, one at a time. FIFO 20 is a receive buffer. [Myouga Col 4 lines 4-12] The header is added to the buffer as part of the data packet. ([Myouga Col 4 lines 13-20])
Giamei and Myouga are analogous art because they are from the same field of endeavor in accessing, addressing or allocating within memory systems or architectures. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Giamei and Myouga to combine the data compression of Giamei with the header saving of Myouga. The reason for doing so would be ([Myouga Abstract] to add information that identifies a last address included in valid addresses belonging to the same page addresses).
saving at least a portion of the one or more selected decompression headers, the at least a portion of the one or more selected decompression headers including a selected decompression header of a selected unit of decompressed data of the one or more units of decompressed data written to their target location, ([Myouga Col 6 lines 8-13] The host interface controller 2 receives a write command and data transferred by the host 7 and stores the data in the receive FIFO 20 (block 100).) Farther, ([Giamei, Col. 28 lines 19-58] discusses storing a portion of a header while decompressing data. The bits, fields, flags, and registers in a parameter block are taken as portions of a header [Giamei Fig. 3L, Col. 3 lines 48-52], equivalent to elements of the header as described in [Applicant 0034-0046]) 
the modified combination of Giamei teaches the usage of symbols, but does not explicitly teach the symbol start position being at any position.
However, Walmsley teaches the symbol start position being at any position within the other unit of decompressed data and representing a start position of a first decompressed symbol of the other unit of decompressed data; ([Walmsley 1517] Bit-stuffing will be performed when the Start symbol appears at a location other than the start field of any packet, i.e. when the bit pattern b0101010 occurs at the transmitter, a 0 will be inserted to escape the Start symbol, resulting in the bit pattern b01010100. Conversely, when the bit pattern b0101010 occurs at the receiver, if the next bit is a `0` it will be stripped, if it is a `1` then a Start symbol is detected.)
Giamei modified and Walmsley are analogous art because they are from the same field of endeavor in accessing, addressing or allocating within memory systems or architectures. Before the effective date of invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Giamei modified and Walmsley to combine the data compression of Giamei modified with the symbol start position being at any position of Walmsley. The reason for doing so would be ([Walmsley Background] to provide an integrated circuit with a mechanism for hindering optical detection of a pattern of light emitted by one or more active devices in an integrated circuit).
Claim 11 is a system, and claim 16 is a method of the computer program product of claim 1 and is rejected using the same rationale.

Claim 2. (Cancelled)

Referring to claims 3, 13, 18, and taking claim 3 as exemplary, Giamei modified teaches the computer program product of claim 1, wherein the saving the at least a portion of the one or more selected decompression headers comprises saving a determined number of the one or more selected decompression headers, wherein the determined number enables progress to continue in a decompression pipeline while using a limited amount of memory. ([Giamei, Col. 21 lines 1-10] Block Header Final (BHF) 379: Bit 7 of byte 16 of the parameter block applies when the DFLTCC-CMPR function is specified and either BCF 377 is zero or NT 374 is one; otherwise the BHF does not apply. When applicable and one, the first bit of the block header (BFINAL) is set to one before storing the block header to the first operand location. When applicable and zero, the first bit of the block header (BFINAL) is set to zero before storing the block header to the first operand location. The BHF bit is not modified during execution of the instruction.) 
Claim 13 is a system, and claim 18 is a method of the computer program product of claim 3 and is rejected using the same rationale.

Referring to claim 4, Giamei modified teaches the computer program product of claim 3, wherein the limited amount of memory comprises an amount of memory to store three selected decompression headers, the three selected decompression headers corresponding to three units of decompressed data of the plurality of units of decompressed data, and ([Giamei, Col. 8 lines 26-40] There are three types of blocks. One type includes a 3-bit header followed by length information and uncompressed data, and two types of blocks include a 3-bit header followed by compressed data elements. Compressed data elements may include a compressed representation of a dynamic-Huffman table, compressed data symbols, and an end-of-block (EOB) symbol. Compressed data elements have various bit lengths. Compressed data elements may begin or end between byte boundaries in storage. Compressed data elements are loaded into bytes in order from, e.g., the rightmost bit position to the leftmost bit position.) 
wherein other decompression headers for the plurality of units of decompressed data are not saved. ([Giamei, Col. 39 lines 46-57] When the block continuation flag (BCF) 377 is zero, a 3 bit block header, including BFINAL followed by BTYPE, is stored to the first operand location. The BFINAL bit of the block header is set equal to the block header final bit (BHF) 379 of the parameter block. When the Huffman table type (HTT) 376 is zero, the BTYPE field of the block header is set to, e.g., 01 binary and when the HTT is one, the BTYPE field of the block header is set to, e.g., 10 binary. When a block header is stored, the BFINAL bit is stored to the bit specified by the SBB in the first byte of the first operand. Subsequently, the BTYPE is stored to the first operand location. When the BCF is one, a block header is not stored.)

Referring to claim 5, Giamei modified teaches the computer program product of claim 1, wherein the plurality of units of decompressed data comprises a plurality of blocks of decompressed data, wherein a block of decompressed data of the plurality of blocks of decompressed data is located in one or more units of decompressed data of the plurality of units of decompressed data, and wherein one or more blocks of decompressed data of the plurality of blocks of decompressed data has one or more decompression headers associated therewith. ([Giamei, Col. 7 line 66-Col. 8 line 6] In one example, the uncompressed data is a sequence of bytes, and the compressed representation of the data includes symbols. Symbols represent an individual byte of uncompressed data, referred to as a literal byte, or represent a reoccurring sequence of bytes of uncompressed data, referred to as a duplicate string. A Huffman table, as an example, specifies the encoding and decoding between compressed data symbols and uncompressed data. [Giamei, Col. 8 lines 26-30] There are three types of blocks. One type includes a 3-bit header followed by length information and uncompressed data, and two types of blocks include a 3-bit header followed by compressed data elements.)

Referring to claims 6, 14, 19, and taking claim 6 as exemplary, Giamei modified teaches the computer program product of claim 1, wherein the method further comprises restarting the writing of the other unit of decompressed data to the memory, wherein the restarting uses the selected decompression header. ([Giamei, Col. 47 lines 26-34] When a DFLTCC-CMPR or DFLTCC-XPND function is being executed and a general operand data exception is due to be recognized for the second operand, the result is that either the exception is recognized, or the operation ends with partial completion and condition code, e.g., 3 is set. If condition code 3 is set, the exception will be recognized when the instruction is executed again to continue processing the same operands and the exception condition still exists.).
Claim 14 is a system, and claim 19 is a method of the computer program product of claim 6 and is rejected using the same rationale.

Referring to claims 7, 15, 20, and taking claim 7 as exemplary, Giamei modified teaches the computer program product of claim 1, wherein the selected symbol output comprises a first symbol output of the other unit of decompressed data and the selected decompression header comprises the decompression header of a last unit of decompressed data written to memory. ([Myouga Col 2 lines 39-55] if the sector unit data with addresses specified by the host as valid addresses for write targets are stored in the buffer, to add information that identifies a last address included in valid addresses belonging to the same page addresses and specified by the host and starting with a start address, to a single sector unit data with the last address,) 
Claim 15 is a system, and claim 20 is a method of the computer program product of claim 1 and is rejected using the same rationale.

Referring to claim 8, Giamei modified teaches the computer program product of claim 1, wherein the determining the subsequent writing is to be stalled comprises receiving an indication from the component that the subsequent writing is to stall. ([Giamei, Col. 47 lines 20-25] When a general operand data exception is recognized, the operation is considered suppressed, even though operation ending supplemental code (OESC) 365 and model version number (MVN) fields 363 of the parameter block are updated to provide additional information associated with the exception.)

Referring to claim 9, Giamei modified teaches the computer program product of claim 1, wherein the target location comprises a buffer or a queue to be accessed by a memory interface block. ([Giamei, Col. 8 lines 60-67] In one embodiment, a program (e.g., an operating system or user program) may execute the DEFLATE Conversion Call instruction multiple times to compress or uncompress a single data stream. For instance, when an application compresses or decompresses a large data stream (e.g., greater than 1 M-bytes), the operation may include multiple calls to compress or decompress buffered portions of the data stream. [Giamei, Col. 41 lines 3-7] Furthermore, when the history buffer type is circular, fetch-type references to the entire history buffer (e.g., 32 K-byte) may be made, regardless of which bytes of history are used to perform the operation.)

Referring to claim 10, Giamei modified teaches the computer program product of claim 9, wherein the method further comprises writing at least a portion of the one or more units of decompressed data by the memory interface block from the buffer or queue to memory. ([Giamei, Col. 41 lines 17-40] When the uncompressing operation ends, the following applies to the resulting history available to subsequently resume the operation, or begin another operation, in one example: When the HBT is in-line, storage updates to the first operand location also constitute updates to the resulting history. The updated first operand address and updated HL specify the updated location and updated length of the resulting history. When the HBT is circular, storage updates to the third operand location are performed when the history is updated. The third operand address, updated HO, and updated HL specify the updated location and updated length of the resulting history. [Giamei, Col. 11 lines 53-54] In one example, the circular history buffer is located at the third operand location.)

Referring to claims 12 and 17, and taking claim 12 as exemplary, Giamei modified teaches the computer system of claim 11, wherein the plurality of units of decompressed data comprises a plurality of blocks of decompressed data wherein a block of decompressed data of the plurality of blocks of decompressed data is located in one or more units of decompressed data of the plurality of units of decompressed data and wherein one or more blocks of decompressed data of the plurality of blocks of decompressed data has one or more decompression headers associated therewith.
([Giamei, Col. 32 line 48-Col. 33 line 23] FIG. 6 illustrates an example of a block 600 with block type 00 binary, which contains no compressed data symbols. The following applies to this example, in one embodiment: Compressed data block 600 consists of a bit stream 602 which begins with bit 4 of byte 0, identified as b0, and ends with bit 0 of byte 7, identified as b.sub.60. The first element encountered in the bit stream is BFINAL (block header final bit) in bit 4 of byte 0. The second element encountered in the bit stream is BTYPE (block type) in bits 2-3 of byte 0. In this example, the BTYPE is 00 binary. Bits to the left of the BTYPE and to the right of a byte boundary are ignored when the BTYPE is 00 binary, which is bits 0-1 of byte 0 in this example. The third element encountered in the bit stream is the least significant byte (LSB) of the LEN field, which is followed by the most significant byte (MSB) of the LEN field. The LEN field specifies the number of bytes in the block with literal data. Literal data is, e.g., uncompressed data. The bytes with literal data follow the NLEN field in the bit stream. NLEN is the one's complement of LEN. In one example, bytes 1-2 contain the LEN field in little-endian byte order. The elements encountered in the bit stream following the LEN field are the least significant byte of the NLEN field, followed by the most significant byte of the NLEN field, respectively. Bytes 3-4 contain the NLEN field in little-endian byte order. The NLEN field is the one's complement of the LEN field. Elements encountered in the bit stream following the NLEN field are uncompressed data, identified as literal bytes. Bytes 5-7 contain uncompressed data, which is unchanged from the source data used to generate this block. None of the elements contained in this block are Huffman codes. Every element in this block is stored to the bit stream order in order from least significant bit to most significant bit of the element, as defined by the DEFLATE standard. Since the LEN, NLEN, and literal elements are each an integral number of bytes aligned on byte boundaries, these elements may be processed as units of bytes, and not necessarily as units of bits.
[Giamei, Col. 43 lines 23-31] When the BTYPE is 00 binary, the block does not contain compressed data. FIG. 6, described herein, illustrates one example of a block with BTYPE equal 00 binary. The LEN field specifies the number of literal bytes in the block. The byte order of the LEN field is little-endian. The LEN field may specify zero literal bytes. The literal bytes of the block are placed at the first operand location. The history is also updated, as previously described, with each literal byte of the block.
[Giamei, Col. 5 lines 8-11] The previously processed uncompressed form of the data is referred to as history. In one example, the history is a contiguous number of bytes in memory, which can be as large as, for instance, 32 K-bytes.) (Giamei calls block type 00 binary, which contains no compressed data symbols, a compressed data block. Fig. 14a-c depicts the compression of blocks, and Fig. 16a-c depicts the expansion/decompression of blocks and how blocks are stored. The plurality of these blocks are then stored in the buffer. [Giamei Col. 2 lines 41-50])
Claim 17 is a method of the system of claim 12 and are rejected using the same rationale.

Claim 21. (Cancelled)

Allowable Subject Matter
Claim 22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Referring to the dependent claim 22 (New), the closest prior art of record, Giamei (US 10630312 B1), farther in view of Myouga (US 9047959 B1), and farther in view of Walmsley (US 20050210179 A1), teaches some of the limitations of claim 22, as described in application dated 05/29/2020, but differs significantly from the limitations of claim 22, specifically:
“The computer program product of claim 1, wherein other symbol start positions of other symbol outputs of the other unit of decompressed data are not saved.”

Response to Arguments
Applicant's arguments filed 09/29/2022 have been fully considered but they are not persuasive. 
The Applicant argues:
“As an example, applicant respectfully submits thatit appears that the combination of Giamei and Myouga fails to describe, teach or suggest, at the very least, applicant’s claimed aspect of “saving at least a portion of the one or more selected decompression headers, the at least a portion of the one or more selected decompression headers including a selected decompression header of a selected unit of decompressed data of the one or more units of decompressed data written to the target location, wherein the selected decompression header to be saved is a decompression header corresponding to a last decompressed symbol written to memory.”
While Giamei mentions “... history is updated” (Col. 41, line 7) and Myouga mentions “...stores the data in the receive FIFO 20 (block 100). The host interface controller 2 determines the current LBA added to the header of each data packet...” (Col. 6, lines 9-11), applicant respectfully submits that it does not appear that Giamei or Myouga, alone or in combination, describes, teaches or suggests, at the very least, applicant’s claimed aspect of “saving at least a portion of the one or more selected decompression headers, the at least a portion of the one or more selected decompression headers including a selected decompression header of a selected unit of decompressed data of the one or more units of decompressed data written to the target location, wherein the selected decompression header to be saved is a decompression header corresponding to a last decompressed symbol written to memory.” Thus, applicant respectfully requests an indication of allowance for independent claim 1.”
However, [Myouga Col 6 lines 8-13] discusses storing a portion of a header while decompressing data. ([Giamei, Col. 28 lines 21-57, Col. 32 line 36-Col 33 line 23, Col. 43 lines 32-54] Describes the header identifying (corresponding to) the last block of data/ symbol as it is stored.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VINNITSKY whose telephone number is (571)272-3280. The examiner can normally be reached 9:00-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER VINNITSKY/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136